                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,          )
                                   )
       Plaintiff,                  )
                                   )
v.                                 )                       CASE NO. 2:18-mc-3837-WKW-GMB
                                   )                       [WO]
JEFFERSON S. DUNN, as Commissioner )
of the Alabama Department of       )
Corrections,                       )
                                   )
       Defendant.                  )

                                                  ORDER

          Pending before the court are the Petition to Enforce U.S. Department of Justice

Subpoena (Doc. 1) and Amended Petition to Enforce U.S. Department of Justice Subpoena

(Doc. 8), both of which seek to compel Defendant Jefferson S. Dunn to comply with a

Department of Justice (“DOJ”) subpoena or answer for his failure to do so.1 The record

before the court reflects that in May 2017 the DOJ served Subpoena No. 2017-01 on

Defendant Dunn pursuant to Section 3A(b)(2) of the Civil Rights of Institutionalized

Persons Act (“CRIPA”), 42 U.S.C. § 1997a-1. The court finds, based on the evidence

presented in the Amended Petition, that the DOJ properly served the subpoena on Dunn;

that Dunn, in his capacity as the commissioner of the Alabama Department of Corrections

(“ADOC”), is headquartered within this district; that a substantial part of the events and




1
    By virtue of the filing of the amended petition, the original Petition (Doc. 1) is hereby DENIED as moot.
policy decisions that gave rise to this investigation occurred in this district; and that Dunn

has failed to comply with the subpoena.

       Accordingly, it is ORDERED that:

       1.       On or before November 14, 2018, Dunn shall show cause in writing, if any

exists, as to why the court should not issue an order directing him to comply with the

CRIPA Subpoena No. 2017-01 by producing (a) the requested individual prisoner

investigative files, or in the alternative all underlying factual documents supporting the

investigations; (b) the attachments to the second production of incident reports; (c) all

autopsy reports within his possession from 2016 until the present; (d) a list of the requested

open investigative reports; (d) the I&I weekly report drafted by Director Mercado for

September 2016 through September 2017; and (e) the requested individual prisoner

medical records not made available for scanning.

       2.       The parties shall appear for oral argument and, if necessary, an evidentiary

hearing regarding this matter in Courtroom 4E at the Frank M. Johnson, Jr. United States

Courthouse Complex, One Church Street, Montgomery, Alabama on December 11, 2018

at 10:00 a.m.

       DONE this 24th day of October, 2018.
